Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings received on 2/17/2021 are acceptable and entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yi Zhang, Reg. No. 68745, on 6/10/2021.

The applicant has been amended as follows:

In the application title:
METHOD AND DEVICE FOR DISPLAYING HISTORY PAGES IN APPLICATION PROGRAM AND COMPUTER-READABLE MEDIUM

In the claims:
Amend claims 1-3, 8-10, 15, 17, as follows:

1. (Currently Amended) A method for displaying a history of pages in a mobile application program, the    method comprising:
receiving a first preset operation from a user on a mobile application 
when  a number of pages accessed historically by the user in the mobile application program is less than a first preset number,
displaying links of each of the pages accessed historically by the user in the mobile application program and arrows indicating a sequential relationship between every two adjacent pages among all of the accessed pages according to the first preset operation;
when the number of pages accessed historically by the user in the mobile application program is greater than or equals to the first preset number,
selecting a second preset number of pages from all of the pages accessed historically by  the user in the mobile application program based on a preset rule specified by the user, wherein the second preset number is less than the first preset number,
displaying links of each of the selected pages and arrows indicating a sequential relationship between every two adjacent selected such that links of each of unselected pages between every two adjacent selected pages are hidden, and arrows indicating a sequential relationship between every two adjacent unselected pages and indicating a sequential relationship between a selected page and an unselected page are hidden,
receiving a third preset operation from the user for a link to one displayed page of the second preset number of pages,
determining a next displayed page adjacent to the one page associated with the third preset operation from the second preset number of pages according to the sequential relationship among the second preset number of pages,
determining whether, there are any hidden links of pages between the one displayed page and the next displayed page, and
displaying the hidden links of pages and associated arrows indicating a sequential relationship between the one displayed page and the next displayed page in response to determining that there are hidden links of pages between the one 
outputting reminding information indicating that there is no hidden  information in response to determining that there  are no hidden links of pages between the one displayed page and the next displayed page.

2. (Currently Amended) The method of claim 1, wherein the method further comprises: jumping from a current page to a page corresponding to the link of the one displayed page of the second preset number of pages  when a second preset operation from the user for the  link is received, wherein the second preset operation is different from the third preset operation

3. (Currently Amended) The method of claim 2, wherein each of the links displayed from the first preset number or the second preset number comprises at least one of:
a page identification; and 
	a page thumbnail with a preset size.

8. (Currently Amended) A device for displaying a history of pages in a mobile application program, the device comprising:
	a processor;
	a memory for storing instructions executable by the processor; wherein the processor is configured to:
	receive a first preset operation  from a user on a mobile application program that is currently running; and
	when a number of pages accessed historically by the user in the mobile application program is less than a first preset number,
	display links of each of the pages accessed historically by the user in the mobile application program and arrows indicating a sequential relationship between every two adjacent pages among all of the accessed pages according to the first preset operation;

	select a second preset number of pages from all of the pages accessed historically by the user in the mobile application program based on a preset rule specified by the user, wherein the second preset number is less than the first preset number,
	display links of each of the selected pages and arrows indicating a sequential relationship between every two adjacent selected pages such that links of each of unselected pages between every two adjacent selected pages are hidden, and arrows indicating a sequential relationship between every two adjacent unselected pages and indicating a sequential relationship between a selected page and an unselected page are hidden,
	receive a third preset operation from the user for a link to one displayed page of the second preset number of pages,
	determine a next displayed page adjacent to the one page associated with the third preset operation from the second preset number of pages according to the sequential relationship among the second preset number of pages,
	determine whether there are any hidden links of pages between the one displayed page and the next displayed page, and
	display the hidden links of pages and associated arrows indicating a sequential relationship between the one displayed page and the next displayed page in response to determining that there are hidden links of pages between the one displayed page and the next displayed, or
	output reminding information indicating that there is no hidden information in response to determining that there  are no hidden links of pages between the one displayed page and the next displayed page.

9. (Currently Amended) The device of claim 8, wherein the processor is further configured to:
 the link of the one displayed page of the second preset number of pages  when a second preset operation from the user for the link is received, wherein the second preset operation is different from the third preset operation.

10. (Currently Amended) The device of claim 9, wherein each of the links displayed from the first preset number or the second preset number comprises at least one of:
	a page identification; and
	a page thumbnail with a preset size.

15. (Currently Amended) A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a mobile processor, causes the mobile processor to perform a method for displaying a history of pages in a mobile application program, the method comprising:
receiving a first preset operation  from a user on a mobile application program that is currently running; and
when  a number of pages accessed historically by the user in the mobile application program is less than a first preset number,
displaying links of each of the pages accessed historically by the user in the mobile application program and arrows indicating a sequential relationship between every two adjacent pages among all of the accessed pages according to the first preset operation;
when the number of pages accessed historically by the user in the mobile application program is greater than or equals to the first preset number,
selecting a second preset number of pages from all of the pages accessed historically by the user in the mobile application program based on a preset rule specified by the user, wherein the second preset number is less than the first preset number,

receiving a third preset operation from the user for a link to one displayed page of the second preset number of pages,
determining a next displayed page adjacent to the one page associated with the third preset operation from the second preset number of pages according to the sequential relationship among the second preset number of pages,
determining whether there are any hidden links of pages between the one displayed page and the next displayed page, and
displaying the hidden links of pages and associated arrows indicating a sequential relationship between the one displayed page and the next displayed page in response to determining that there are hidden links of pages between the one page and the next displayed page, or
	outputting reminding information indicating that there is no hidden information in response to determining that there  are no hidden links of pages between the one page and the next displayed page.

17. (Cancelled)


Reasons for Allowance

The Office has withdrawn all objections and rejections raised in the Final Rejection mailed 11/17/2020.
After a thorough search, and in light of the prior art of record, claims 1-5, 8-12, 15 (renumber 1-11) are allowed.

Novelty and Nonobviousness
The claimed invention provides a nonobvious improvement on displaying history of an application using different threshold of numbers. Specifically, when the number of history does not exceed a first preset number, display all of the application history pages; when the number of history exceeds the first preset number, selecting a second preset number of history pages according to a user preset rule, then display the limited second preset number of history, where any of the displayed pages can be selected by a user to show hidden pages collapsed between the selected page and next displayed page on the screen, or show message indicating that are no hidden information on the selected page. 
While it’s well known in the arts to be able to view and filter application history according to different criteria such as time (e.g. most recent pages visited), frequency (e.g. most accessed pages), web domain (e.g. pages visited within certain website), etc., the ability to limit history displayed according to a preset number is most often tied with display size. 
The closet art Zhao (US Pub 20140359489) teaches a method for displaying web history where only a preset number of page is displayed per group as shown on Fig. 4 and 5. Zhao further teaches certain browsing path are hidden from the display such as shown in Fig. 6 and 7. However, Zhao only teaches the one preset number of displaying history pages per group. Zhao does not teach two preset numbers where first is used to set the maximum number of the displayed pages, and a second preset number is used for displaying different set of pages.
Okamoto (US Pub 20090222478) teaches a method for displaying page of objects included in a file folder. When the number of the object is less or equal to a predetermined number, then all the object are displayed in the page, if not than objects are paginated and only the predetermined number of objects are shown.
None of the prior arts explicitly discloses this exact set of features of the claimed invention with two preset numbers where parts of history pages are collapsed/hidden when the second preset number of pages is selected. Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and nonobviousness requirement of the Patent Act.


Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176